DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on February 25, 2021.
Currently, claims 1-21 are pending in the instant application. Claims 13-19 are withdrawn from further consideration as being drawn to a nonelected invention. Accordingly, claims 1-12 and 20-21 are under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                           Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

                                              Maintained Objections
                                  		       Specification
The disclosure remains objected to for the reasons as set forth in the Office action mailed on October 30, 2020 and for the reasons set forth below. 
	Applicant's arguments filed on February 25, 2021 have been fully considered but they are not persuasive. Applicant argues that the nucleotide sequences in Figure 17A are “fewer than 10 nucleotides” thus the sequences are not required to have SEQ ID NOs in the sequence listing. at least 10 nucleotides in length appearing in Figure 17A are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

		     New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The instant claims recite “the sequence of SEQ ID NO:28”. It is noted that the nucleotide sequence identified as SEQ ID NO:28 is also identified as SEQ ID NO:33. As such, the instantly claimed “the sequence of SEQ ID NO:28” is also same as the sequence of SEQ ID NO:33. It is unclear why a single nucleotide sequence is associated with two different sequence identifiers in the instant application. It is also unclear how the instantly claimed “sequence of SEQ ID NO:28” differs from the sequence of SEQ ID NO:33 disclosed in the instant application.
The instant claims recite “4-5” in “(N)4-5RG” and “(N)4-5C”.  It is unclear what is exactly meant by “4-5”. 
The instant claims recite “the transducer stem is located at or near”. The term “near” is a relative term. That is, a location that is considered “near” (e.g., 5 nucleotides away) to one person of ordinary skill in the art may not be considered “near” to another person. As such, the exact location of the transducer stem that is “near” the recited “sites” cannot be ascertained. 
The instant claims recite that the transducer stem is located near or at “the 2’,3’-cGAMP binding site of the GEMM-II riboswitch domain” and also near or at “the signaling chromophore-binding site of the Spinach2 aptamer domain”. The instant claims do not identify where (e.g., nucleotide positions) the “the 2’,3’-cGAMP binding site” is located within the riboswitch domain and also fail to identify where (e.g., nucleotide positions) “the signaling chromophore-binding site” is located within the Spinach2 aptamer domain. As such, the exact location of the transducer stem cannot be ascertained because the exact location of the two “sites” of the two domains are not clearly claimed. 
The instant claims recite “Y is a pyrimidine”. It is noted that “Y” is not recited in the transducer stem sequences “(N)4-5RG” and “(N)4-5C” recited in the claims. Hence, there is insufficient antecedent basis for “Y” in the claims. 
required to comprise the sequence of SEQ ID NO:28. It is noted that SEQ ID NO:27 does not comprise the sequence of SEQ ID NO:28. For instance, the nucleotide position 14 of SEQ ID NO:27 is “C”, whereas the corresponding position (position 7) in SEQ ID NO:28 is “U”. As such, the nucleotide sequence requirement regarding the 2’,3’-cGAMP binding domain is inconsistent within claims 3 and 10, thereby rendering the exact nucleotide sequence requirement indefinite. 
Claims 4 and 11 recite that the Spinach2 aptamer domain has at least 80% sequence identity to “the sequences of SEQ ID NOs:31 and 32” or “the sequence of SEQ ID NOs:31 and 32”. It is unclear whether the aptamer domain is required to have the recited sequence identity level to the two nucleotide sequences simultaneously. It is also unclear whether the aptamer domain is required to comprise both sequences, or only one of the two sequences. It is also unclear how the two sequences should be positioned relative to each other, if both sequences are required to be present for the aptamer domain. 
Claim 12 recites a double-stranded P1 stem of the Spinach2 aptamer domain of claim 7 is connected to the signaling chromophore-binding site. As noted above, the instant claims fail to identify or particularly point out where the signaling chromophore-binding site is located in reference to the transducer stem. Hence, the location of the “double-stranded P1 stem” cannot be ascertained. 
In addition, it is noted that the instant specification appears to define a “transducer stem” as being equivalent/same as a P1 stem. See paragraph 0067 disclosing “A transducer (P1) stem”. As such, it is unclear whether the P1 stem recited in claim 12 should be same as the transducer stem recite in the claim. 
21 recites the limitation “The biosensor of claim 1” in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 3 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.    
Claims 3 and 10 depend from claim 1 thus claims 3 and 10 must satisfy all structural limitations of claim 1. 
Claim 1 requires that the 2’,3’-cGAMP binding domain of the riboswitch domain should comprise SEQ ID NO:28. It is noted that SEQ ID NO:27 recited in claims 3 and 10 do not comprise SEQ ID NO:28. For instance, the nucleotide position 14 of SEQ ID NO:27 is “C”, whereas the corresponding position (position 7) in SEQ ID NO:28 is “U”. As such, claims 3 and 10 fail to include all the limitations of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-12 and 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims recite that the GEMM-II riboswitch domain has SEQ ID NO:28, wherein the riboswitch domain is required to provide a function of binding 2’,3’-cGAMP and sensing 2’,3’-cGAMP as a biosensor. The instant claims appear to recite that the Spinach2 aptamer domain has at least 80% sequence homology to SEQ ID NO:31 or SEQ ID NO:32. See the §112(b) rejection above. 
It is noted that SEQ ID NO:28 comprises base substitutions/variations at the specified positions of 2, 3, 5, 6, 10, 11, 12, 13, 14, 15, 16, 17, 18, 23, 24, 28, 32, 47, 48, 52, and 62. As such, SEQ ID NO:28 encompasses a myriad of substantial nucleotide sequence variants. 
In addition, the “transducer stem” also has any nucleotide “N” and any purine “R”. As such, the transducer stem also encompasses substantial nucleotide sequence variants. 
not all have the function of the riboswitch or a biosensor function when combined with the aptamer. See for instance Figures 17A-B. In addition, Table 2 of the instant specification discloses that “Bh P1-6 WT” (SEQ ID NO:12) does not have the biosensor function for 2’,3’-cGAMP, whereas “Bh P1-5delC” (SEQ ID NO:16) has specificity for 2’,3’-cGAMP. It is noted that the major difference between SEQ ID NO:12 and SEQ ID NO:16 is the transducer stem sequence, wherein SEQ ID NO:12 has 5’-AATAGGG and 5’-CCCTCCTT, and SEQ ID NO:16 has 5’-ATAGGG and 5’-CCCTCT. Note that the nucleotide sequence (e.g., SEQ ID NO:12) comprising the transducer stem sequences recited in claim 2 does not have the required structure-function correlation. As such, the instant specification in and of itself demonstrates a high level of unpredictability regarding the actual function of the claimed nucleic acid that is highly dependent on the actual nucleotide sequence including the transducer domain sequence. 
See MPEP §2163 teaching that “there is an inverse correlation between the level of skill and knowledge in the art and the specificity of disclosure necessary to satisfy the written description requirement. Information which is well known in the art need not be described in detail in the specification. See, e.g., Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1379-80, 231 USPQ 81, 90 (Fed. Cir. 1986). However, sufficient information must be provided to show that the inventor had possession of the invention as claimed.” (emphasis added) 
Note that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species. See MPEP §2163: “A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”).” (emphasis added). 
Note that there is no prior art pertaining to the claimed nucleic acid structure comprising a transducer stem sequence as claimed, and the single nucleotide sequence of SEQ ID NO:16 encoding a transducer stem sequence of 5’-AUAGGG and 5’-CCCUCU is not a representative number of species within the claimed genus. That is, the instant specification fails to describe a representative number of substantial structural variants within the claimed genus, thereby failing to comply with the written description requirement.

In view of the foregoing, the instant specification fails to reasonably convey that the instant co-inventors had possession of the entire genus at the time of filing. 

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Breaker et al. (WO 2012/021554 A1, applicant’s citation) discloses SEQ ID NO:26, which comprises a 62-mer nucleotide sequence that is at least 80% identical to SEQ ID NO:28 claimed in the instant case. 

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008.  The examiner can normally be reached on Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/DANA H SHIN/Primary Examiner, Art Unit 1635